Citation Nr: 1342594	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected chondromalacia patella of the right knee.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service connected chondromalacia patella of the right knee.

3.  Entitlement to service connection for flat feet with corns and calluses, to include as secondary to service connected chondromalacia patella of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1995 and received an honorable discharge.  He had additional service from July 9, 1995 to April 7, 2005 which was terminated by a bad conduct discharge. 

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran was scheduled for Travel Board hearing in December 2010.  In correspondence dated in November 2010, the Veteran withdrew his request for a hearing.  Accordingly, the Board will proceed with the case based on the evidence of record in accordance with 38 C.F.R. § 20.704 (d), (e) (2013).

In June 2012, the Board denied the claims for entitlement to service connection for a bilateral ankle disability and an increased initial rating for right knee chondromalacia patella.  The other claims on appeal were also remanded for additional development.  The Veteran appealed the denial of the ankle and right knee claims to the Court of Appeals for Veterans Claims (Court).   In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the June 2012 decision that denied service connection for bilateral ankle disabilities and denied an initial rating in excess of 10 percent for right chondromalacia patella be vacated and remanded.  These claims have now returned to the Board along with the claims remanded in the June 2012 decision.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability of the front of the legs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with the contents of the June 2013 JMR as well as the Board's June 2012 remand orders.  

The June 2012 Board remand found that additional development was necessary with respect to the claims for entitlement to service connection for a left knee disability, flat feet, and entitlement to TDIU.  The case has returned to the Board, but the record does not indicate that any of the development ordered by the Board has been accomplished (most likely due to the Veteran's appeal to the Court).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the claims must be remanded for compliance with the Board's remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), and applicable legal precedent.  

2.  Contact the Miramar Naval Consolidated Brig, or appropriate repository, and attempt to obtain all records from the Veteran's confinement, to include STRs and physical profiles.

3.  Afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected right knee disability and to provide an opinion regarding the etiology of the claimed left knee and bilateral ankle disabilities.  The claims file should be made available to and reviewed by the examiner.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the knees following repetitive testing.

b)  The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

d)  With respect to the left knee, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left knee disability is etiologically related to any incident of active duty service. 

In addition, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left knee disability is caused or aggravated by the Veteran's service-connected right knee chondromalacia patella.  

A full rationale must be provided for all stated medical opinions, and the examiner should review the entire claims file, to include the September 1994 and March 1995 STRs which reflect complaints of knee pain and a diagnosis of patellofemoral syndrome, and the July 2007 VA record which reflects that the Veteran reported that he did not have an injury in service, and that his knee began hurting approximately 4-5 years ago, or in approximately 2002.  

e)  With respect to the claimed bilateral ankle disability, the examiner should determine whether the Veteran has any current disability of the ankles and if so, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is etiologically related to any incident of active duty service, to include the Veteran's May 1989 complaints of ankle popping and June 1989 right ankle sprain. 

In addition, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current bilateral ankle disability is caused or aggravated by the Veteran's service-connected right knee chondromalacia patella.

A full rationale must be provided for all stated medical opinions.

4.  Obtain a VA medical opinion addressing the etiology of the claimed flat feet with corns and calluses.  If the clinician determines that an examination is necessary prior to providing an opinion, schedule the Veteran for an appointment with an appropriate examiner. The claims file should be made available to and reviewed by the examiner.

The VA clinician should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's flatfeet and/or corns and calluses are directly due to any incident of active duty service or are caused or aggravated by the service-connected right knee chondromalacia patella.  A full rationale must be provided for all stated medical opinions.

5.  After the above development has been completed (and all pending claims for service connection have been adjudicated) schedule the Veteran for a general medical examination. The examiner is requested to furnish an opinion as to whether the Veteran's service-connected disabilities only, considered in combination, render the Veteran unemployable. The examiner should not consider the Veteran's nonservice-connected disabilities. A full rationale must be provided for all stated medical opinions

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2013).

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




